DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. In particular, Applicant states (pp. 12) that Kottomtharayil and Lie do not teach using a blockchain to store the max allowed number of copies or the secure and verifiable metadata of data objects, such that they are protected against malicious use. This is taught by the combination of Kottomtharayil, Lie and Ocheja.
Kottomtharayil does not disclose the claim element “allowed maximum number”; however, Lie teaches a threshold-based method that controls the number of replicas (i.e., copies) based on dynamic changes in access patterns (Lie: sec. 1, para. 6). Replication of a movie object is initiated (i.e., executed) if available service capacity offered by its set of replicas is less than a dynamic replication threshold (i.e., allowed maximum number) (Lie: sec. 3.1, 1st bullet). 
Kottomtharayil and Lie do not disclose the claim element “storing an allowed maximum number for the data object on a copy blockchain”; however, Ocheja teaches a system of blockchain learning logs that keeps (i.e., stores) a learner’s lifelong learning records in a secure and verifiable format (Ocheja: Abstract). Contents of blocks in the blockchain (i.e., copy blockchain) represent pointers to learning data with ownership and access policies, together with cryptographic hashes (i.e., metadata blockchain) (Ocheja: pp. 8, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ocheja to Kottomtharayil and Lie. One having ordinary skill in the art would have found motivation to utilize Ocheja to provide blockchain copy logs as Kottomtharayil’s table to store copy records, together with associated access policies such as Lie’s replication threshold, to prevent malicious replication.

Claim Objections
Claims 4 and 14 are objected to because they are dependent on cancelled parent claims 2 and 12 respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil. US patent application 2010/0082541 [herein “Kottomtharayil”], in view of Lie, et al. Threshold-Based Dynamic Replication in Large-Scale Video-on-Demand Systems. Multimedia Tools and Applications 11, pp. 35-62, 2000 [herein “Lie”], and further in view of Ocheja et al. Managing lifelong learning records through blockchain. Research and Practice in Technology Enhanced Learning, 14:1, March 2019, pp. 1-19 [herein “Ocheja”].
Claim 1 recites “A method for managing a data object, the method comprising: storing an allowed maximum number for the data object on a copy blockchain;”
Kottomtharayil uses a database table (i.e., copy blockchain) to keep track of various copies of data items (i.e., data objects), including primary, first secondary, and replication copies, together with metadata about these copies [0051].
Claim 1 further recites “receiving from a requestor application system a copy request for obtaining a copy of the data object;”
Kottomtharayil receives a request from an initiator (i.e., requestor) for storage operation on a data item (i.e., data object), such as a request to create a secondary copy (fig. 6, #410; [0054]). The initiator can be a user or a system component such as storage policy, job schedule, retention policy, etc.
Claim 1 further recites “obtaining at least one copy record associated with the data object from a group of copy records comprised in the copy blockchain associated with the data object;”
Kottomtharayil uses a database table to keep track of various copies of data items, including primary, first secondary, and replication copies, together with metadata about these copies [0051].
Claim 1 further recites “determining a number of copies of the data object based on the at least one copy record; comparing the number of copies of the data object with the allowed maximum number obtained from the copy blockchain; and executing the copy request in response to the determined number of copies being lower than the allowed maximum number for the data object, and not executing the copy request in response to the determined number of copies not being lower than the allowed maximum number,”
Kottomtharayil identifies a storage policy associated with the data item for performing storage operation (fig. 6, #420; [0055]). The policy may indicate criteria for selecting a data source with which to perform the storage operation. Kottomtharayil monitors the amount of storage capacity left in a storage device to determine a cost metrics, which is compared to a user-defined target cost metrics [0037].
Kottomtharayil does not disclose this limitation, in particular the claim element “allowed maximum number”; however, Lie teaches a threshold-based method that controls the number of replicas (i.e., copies) based on dynamic changes in access patterns (Lie: sec. 1, para. 6). Replication of a movie object is initiated (i.e., executed) if available service capacity offered by its set of replicas is less than a dynamic replication threshold (i.e., allowed maximum number) (Lie: sec. 3.1, 1st bullet). More specifically, the available service capacity Ai(t) is the total (service capacity minus load) over all replicas of object i at time t (Lie: sec. 3.1, formula #1). In the special case that service capacity is 1 and load is 0 for all replica nodes, Ai(t) is equivalent to the number of replicas.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lie to Kottomtharayil. One having ordinary skill in the art would have found motivation to adopt Lie’s available service capacity and threshold on which Kottomtharayil’s policy criteria are defined, to avoid excessive replication of frequently accessed objects.
Kottomtharayil and Lie do not disclose the limitations
“storing an allowed maximum number for the data object on a copy blockchain”;
“wherein executing the copy request further includes generating first metadata using the data object, obtaining second metadata associated with the data object from a metadata blockchain associated with the data object, transmitting the data object to the requestor application system in response to determining the first metadata and the obtained second metadata match each other, and not transmitting the data object to the requestor application system in response to a mismatch.”
However, Ocheja teaches a system of blockchain learning logs that keeps (i.e., stores) a learner’s lifelong learning records in a secure and verifiable format (Ocheja: Abstract). Contents of blocks in the blockchain (i.e., copy blockchain) represent pointers to learning data with ownership and access policies, together with cryptographic hashes (i.e., metadata blockchain) (Ocheja: pp. 8, para. 1). At transaction (i.e., copy request) initiation time, Ocheja generates the hash (i.e., first metadata) and compares it with the stored hash (i.e., second metadata). If different (i.e., mismatch), Ocheja rejects (i.e., not transmits) the response as invalid.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ocheja to Kottomtharayil and Lie. One having ordinary skill in the art would have found motivation to utilize Ocheja to provide blockchain copy logs as Kottomtharayil’s table to store copy records, together with associated access policies such as Lie’s replication threshold, to prevent malicious replication.
Claims 11 and 20 are analogous to claim 1, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the method is implemented at an owner application system where the data object is stored.”
A storage operation cell in Kottomtharayil (i.e., owner application system) performs storage operations such as creating, storing, retrieving, and migrating primary and secondary copies [0028].
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 1, wherein executing the copy request comprises: notifying the requestor application system to submit to the copy blockchain a copy record associated with obtaining a copy of the data object; and”.
If no replication copy exists, Kottomtharayil directs (i.e., notifies) a media agent to create a secondary copy using a first secondary copy (fig. 6, #440; [0058]), and updates (i.e., submits) the table (i.e., copy blockchain) to include information (i.e., copy record) about the storage operation, such as creating (i.e., obtaining) a secondary copy and its data source, e.g., the first secondary copy (fig. 6, #455; [0058]).
Claim 4 further recites “transmitting the data object to the requestor application system in response to a copy record associated with a copy transaction being obtained from the copy blockchain.”
Kottomtharayil performs storage operation (i.e., copy transaction) using the selected data source based on priority of the storage operation, e.g., creates a first secondary copy if high priority or a replication copy if medium priority [0060].
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 4, further comprising: waiting a predetermined time interval in response to the copy record associated with the copy transaction not being obtained from the copy blockchain; and re-obtaining the copy record associated with the copy transaction from the copy blockchain.”
Kottomtharayil identifies a storage policy associated with the data item for performing the storage operation (fig. 6, #420; [0055]). Storage policy may indicate one or more criteria for selecting a data source with which to perform the storage operation, e.g., data source is up-to-date. Kottomtharayil updates secondary copies periodically (i.e., predetermined time interval) using a production data change log [0024]. If data source is not up-to-date (i.e., copy record not obtained), the requested storage operation (i.e., copy transaction) can be scheduled (i.e., wait a predetermined time interval) by a jobs agent [0037].
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 4, wherein the first metadata comprises abstract information of the data object generated based on the data object.”
Kottomtharayil, Lie and Ocheja teach claim 4. Contents of blocks in the blockchain represent pointers to learning data (i.e., data object) with ownership and access policies, together with cryptographic hashes (i.e., abstract information) (Ocheja: pp. 8, para. 1). At transaction initiation time, Ocheja generates the hash (i.e., first metadata) and compares it with the stored hash (i.e., second metadata). If different, Ocheja rejects the response as invalid.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ocheja to Kottomtharayil and Lie. One having ordinary skill in the art would have found motivation to utilize Ocheja to provide blockchain copy logs of Kottomtharayil’s table to store copy records and their associated metadata such as replication threshold, to prevent malicious replication.
Claim 16 is analogous to claim 6, and is similarly rejected.

Claim 9 recites “The method of claim 1, wherein a copy record of the at least one copy record comprises a copy transaction for obtaining a copy of the data object.”
When creating a secondary copy, Kottomtharayil updates the table to include information (i.e., copy record) about the storage operation (i.e., copy transaction), such as creation of a secondary copy and its data source, e.g., the first secondary copy (fig. 6, #455; [0058]).
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The method of claim 9, wherein the copy record of the at least one copy record is added to the copy blockchain in response to a historical copy transaction submitted by an application system.”
In Kottomtharayil, a storage operation can be performed to create a replication copy asynchronously [0033], or scheduled to be performed in the future [0030]. When such a storage operation (i.e., historical copy transaction) is actually performed, the media agent updates the table (i.e., copy blockchain) to include information (i.e., copy record) about the storage operation, such as creation of a secondary copy and its data source, e.g., the first secondary copy (fig. 6, #455; [0058]).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil as applied to claims 6 and 16 above respectively, in view of Lie and Ocheja, and further in view of Hu et al. US patent application 2014/0101100 [herein “Hu”].
Claim 7 recites “The method of claim 6, further comprising: in response to determining the generated metadata and the obtained metadata do not match each other, notifying the requestor application system that the data object has been modified.”
Kottomtharayil teaches claim 6, where secondary copies are periodically updated (i.e., modified) using a production data change log [0024]. Kottomtharayil does not disclose this claim; however, Hu teaches a system to manage distributed replicas that recommends, via advisory messages (i.e., notifications) sent to a requesting client (i.e., requestor), the best replica (i.e., data object) to connect to [0017].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kottomtharayil and GNU with Hu. One having ordinary skill in the art would have found motivation to utilize Hu’s advisory messages to notify requestor against using an out-of-date secondary copy.
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7, further comprising: notifying a further owner application system, where a copy of the data object is stored, to transmit the data object to the requestor application system.”
In Kottomtharayil, a replication copy can be created (i.e., stored) by a third party application (i.e., further owner application system), which is accessed (i.e., transmitted) by the media agent to perform the requested storage operation [0045].
		Claim 18 is analogous to claim 8, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163